Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 03/07/2019 are accepted.
Oath/Declaration
3. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/09/2019 has been received.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/07/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 03/07/2019 is attached to the instant Office action. 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Objections

6.       Claim 8 is objected to because of the following informalities:
          Claim 8 is dependent on claim 1, but it likely meant to be dependent as ‘method of claim 1’ instead of ‘system of claim 1’. Because claim 1 is a ‘method claim’, not the ‘system claim’, Applicant improperly referred the preamble of claim 8 as ‘The system of claim 1’ instead of ‘The method of claim 1’. Examiner assumed a typo happened in this scenario, a possible correction is to amend the claim language at the preamble of claim 8 to be ‘‘The method of claim 1’. For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the typo (‘The system of claim 1’) of claim 8 as ‘The method of claim 1’, depending on independent claim 1. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over an NPL paper “Inferring low-dimensional microstructure representations using convolutional neural networks” by Nicholas Lubbers et al. (hereinafter Lubbers, IDS provided on 3/7/2019) and in view of “Exploring the microstructure manifold: image texture representations applied to ultrahigh carbon steel microstructures” by Brian L. DeCost et al. (hereinafter DeCost, IDS provided on 3/7/2019)
Regarding claim 1, Lubbers teaches A method for designing and discovering new materials, (Examiner would construe the term ‘discovering’ as ‘developing’ according to the Specification of current Application at paras [0004, 0024 and 0052]. Lubbers discussed in page 2-3 at ‘Introduction’, microstructure is generated by non-equilibrium processes during the formation of the material and plays a large role in the bulk material’s properties. Machine learning and informatics based approaches to materials design have generated much interest in recent years. Researchers in machine learning for computer vision have been developing powerful techniques to analyze image content. Deep Convolutional Neural Networks (CNNs) have emerged as a particularly powerful tool for image analysis. Materials microstructure analysis regarding texture reconstruction and modeling and in this context a texture is an image with roughly translation invariant statistics. Fig. 1 motivated to pursue the CNN texture vector as a tool for mapping relationships between materials processing, microstructure, and properties. It has been discussed under section II in page 5-6, CNNs are able to develop sensitivity to very complex correlations over large length scales, which underlies their strong performance on image recognition tasks and CNN methods being used by Lubbers in this paper. Therefore, Lubbers teaches CNN method for designing and developing new materials (e.g. Materials microstructure analysis)). 
Lubbers teaches the method comprising: providing a hybrid computing model comprising a physics based model and a data driven model; (Applicant mentioned at para [0030] in current Application, the physics based model may include a multi-scale modeling infrastructure. Lubbers discussed in page 19-20 under section VI (‘Conclusion’), a method being introduced for unsupervised detection of the low-dimensional structure of a distribution of texture images using CNNs. Compact microstructure characterization forms a platform for the construction of reduced order models that connect processing to microstructure, and microstructure to properties. This approach is applicable to small data sets, which is an important design factor in materials science and other disciplines. Further in page 20 under (same section), it has been discussed that possible approach is to characterize textures using random shallow multi-scale CNNs. This exciting technique is possible to apply the CNN approach to other data modalities e.g. three-dimensional microstructure data. It has been disclosed in page 9 under section IV: “For example, a description of the materials processing (e.g. composition, thermodynamic variables and their rates of change) should be more compact than a direct description of the resulting microstructure. A statistical analysis of microstructure is valuable in that it may lead to further dimensionality reduction; multiple different processing paths may lead to the same microstructure. In this work, we study a database of synthetic 2-D microstructure images generated from a stochastic process with a few tunable generating variables.” Therefore, Lubbers teaches a hybrid computing model (CNN) being provided in this paper, comprises a physics based model (e.g. thermodynamic variables and their rates of change operated by CNN and multi-scale CNNs being used to characterize textures) and a data driven model (CNN as reduced order models being used to connect the processing to the microstructure, and microstructure properties and this approach is applied by small data sets, which is an important design factor in materials science)).
Lubbers teaches training the hybrid computing model using a plurality of microstructure images, … and materials fundamentals data and using basic correlation information between composition and the processing data, microstructure …  and computationally synthesized material data; (It has been mentioned by the Applicant of the current Application, in the Spec. at para [0030], the materials fundamentals data include basic physical relationship between composition and processing data and further in para [0039], it has been discussed that Principal 5Component Analysis (PCA), dimensionality reducing technique is applied, preferably with low inter-dimensional correlations as is provided by PCA. Therefore, Examiner would interpret the materials fundamentals data includes correlation or physical relationship between composition and processing data as being analyzed or studied by the “dimensionality reducing technique” (or by applying low inter-dimensional correlations). Lubbers discussed in page 19 under section VI (‘Conclusion’), a method being introduced for unsupervised detection of the low-dimensional structure of a distribution of texture images using CNNs. Compact microstructure characterization forms a platform for the construction of reduced order models that connect processing to microstructure, and microstructure to properties. This approach is applicable to small data sets, which is an important design factor in materials science and other disciplines. A well-trained CNN with applicability to the target domain, which limits the analysis to 2-D micrographs, therefore one path for improvement is to directly train CNNs on a large database of standardized microstructure images. Further, it has been discussed in page 9-11, under section V, microstructure materials admit an effective low-dimensional representation. For example, a description of the materials processing (e.g. composition, thermodynamic variables and their rates of change) should be more compact than a direct description of the resulting microstructure. A statistical analysis of microstructure is valuable in that it may lead to further dimensionality reduction; multiple different processing paths may lead to the same microstructure. A database of synthetic 2-D microstructure images generated from a stochastic process being studied with a few tunable generating variables. A 1-D manifold of images of fixed noise amplitude and scale parameter, (but varying angle) being reconstructed, where datasets with varying dataset sizes N have been explored. Therefore, it has been discussed above that CNN as hybrid computing model being trained using microstructure images and materials fundamentals data includes the correlation or relationship between composition and processing data analyzed by the “dimensionality reducing technique” (or by applying low dimensional representation (because compact microstructure characterization forms a platform that connect processing to microstructure, microstructure properties and this approach is applicable to data sets, datasets with varying dataset sizes N have been explored in further studies).
Moreover, it has been discussed in page 2-4, the complex statistical correlations of microstructure have been shown in Fig. 1, where CNN texture vector being used to characterize an original microstructural image, and then a new, random image constrained to the same statistics has been generated, i.e. the CNN synthesizes each “Reconstruction” image from a single “Original” image in Fig. 1. Further, in microstructure analysis, the ability of the CNN texture vector being demonstrated and quantified to extract hidden information from a collection of synthetic texture images. Images in the datasets are generated under different “processing” conditions, i.e. a few generating parameters. The goal is to extract a compact statistical representation of the dataset that captures the relevant statistics associated with the hidden generating parameters. Therefore, it is understood that CNN or computing model is trained by the microstructure analysis, where the CNN texture vector being demonstrated and quantified to extract information from a collection of synthetic texture images. Images in the datasets are generated as “computationally synthesized material data” under different processing conditions/parameters).
Lubbers teaches generating, by the hybrid computing model, comprehensive correlation between the composition and the processing data, generated quantitative microstructure data …; (It has been mentioned by the Applicant of the current Application, in the Spec. at para [0052], the 25disclosed computational framework for material design is the ability to automatically recognize complex pattern of characterized images (micrographs) of microstructures in a quantitative fashion using modern machine learning methods or algorithm. Therefore, Examiner would interpret “quantitative microstructure data” would be generated using machine learning methods or algorithm. Lubbers discussed in page 2-4, the complex statistical correlations of microstructure have been shown in Fig. 1, where CNN texture vector being used to characterize an original microstructural image, and then a new, random image constrained to the same statistics has been generated, i.e. the CNN synthesizes each “Reconstruction” image from a single “Original” image in Fig. 1. Further, in microstructure analysis, the ability of the CNN texture vector being demonstrated and quantified to extract information from a collection of synthetic texture images. Images in the datasets are generated under different “processing” conditions, i.e. a few generating parameters. The goal is to extract a compact statistical representation of the dataset that captures the relevant statistics associated with the generating parameters. Further, in page 5 under section II (in 2nd para), it has been discussed, the CNN is trained by iteratively tuning the weights and biases so that the network better performs a task. Performance of the network is quantified by a scalar objective function. Commonly, a network is trained by supervised learning, in which the network learns a mapping from inputs to outputs using a database of training examples. The objective function is often differentiable and optimized via stochastic gradient descent. Moreover, it has been discussed in page 10-11 under section IV, Figure 4 illustrates the multi-scale nature of the set {xi} of stochastic texture images and a 1-D manifold of images of fixed noise amplitude and scale parameter being reconstructed with varying angle. The reconstruction quality being quantified, a single additive constant c is optimized and the RMSE has been used to measure the reconstruction quality. FIG. 5 shows the ‘angle reconstructions’ where each dataset contains N = 50 images with varying angles. Therefore, Lubbers teaches quantitative microstructure data generated by the machine learning methods or algorithm “stochastic gradient descent” and Figure 4 illustrated the ‘stochastic texture images’ where 1-D manifold of images of fixed noise amplitude and scale parameter being reconstructed with varying angle. The reconstruction quality has been quantified, an additive constant c is optimized and FIG. 5 shown the dataset contains 50 images i.e. generated quantitative microstructure data).
and Lubbers teaches generating a material design solution satisfying one or more predefined constraint conditions based on the generated comprehensive correlation. (Under BRI, Examiner would interpret ‘predefined constraint conditions’ as ‘fixed parameters’. Lubbers discussed in page 4 (at 1st para), the CNN texture vector offers a good notion of abstract distance between texture images (i.e. the closer the generating parameters, the smaller the distance between images). Multi-Dimensional Scaling (MDS) has been used to embed each image as a point in a lowdimensional manifold such that distances between images are preserved and a simple relationship has shown between the embedded coordinates and the generating parameters. The technique of dimensionality reduction served as the basis for characterization of materials properties that are controlled by complex materials microstructures. In page 10 under section IV B, it has been discussed, a 1-D manifold of images of fixed noise amplitude and scale parameter, with varying angle being reconstructed. For each trial, the scale parameter was fixed to k = 15 and in Fig. 4 (top) shown synthetic microstructures with scale parameter k = 15 and varying noise amplitudes A (Bottom). Further Fig. 6 shown the angle reconstruction error, (in Eq. (10) in page 11), as a function of noise amplitude A, with scale k = 15. Each dataset consists of N images with varying angle θi. The CNN method performs well across a wide range of noise amplitudes A <~ 4.5. Moreover, it has been discussed in page 15-17 under section IV C, where linear regression being formed to model the parameters Ai and ki for each embedding point xi, to quantitatively evaluate the quality of embeddings. Figure 12 shows the Embedding dimension D∗ = 6, embedding projected onto the two dimensions, that best linearly model the noise amplitude and scale parameters. Therefore, Lubbers teaches material design solution satisfied with one or more predefined constraint conditions or parameters (e.g. noise amplitude and scale parameters) based on the generated comprehensive correlation or a relationship shown between the embedded coordinates and the generating parameters).
However, Lubbers doesn’t explicitly teach training the hybrid computing model using … the property data and generating, by the hybrid computing model, comprehensive correlation … generated … the property data;
	DeCost teaches training the hybrid computing model using … the property data; (DeCost discussed in page 8, CNNs require extreme amounts of training data and deep CNNs can generalize well to new datasets. It has been investigated, using an encoding method such as VLAD on convolution features is that it yields a deep representation of the image structure with no explicit high-level spatial dependence – a desirable property for image texture (and microstructure) recognition. In page 9-10 under section 2.4, each high-dimensional microstructure representation has been visualized using tSNE (t-distributed Stochastic Neighbor Embedding), a non-parametric visualization technique for high-dimensional data. t-SNE preserves only the local structure and similarity of the data points, using a probabilistic measure of ‘similarity’, t-SNE uses the high-dimensional Euclidean distance between data points. The similarity of a high-dimensional data point xj with respect to the data point xj is modeled as a probability of observing xj under a gaussian distribution Pi with variance σi. The variance σi are chosen so that each gaussian distribution has a fixed perplexity effectively tuning the number of nearest neighbor data points. It has been discussed under section 3.1 (at last para) in page 13, high-level convolution filters in the CNN are heavily optimized to perform an object recognition task, and provide discriminative abstract representations of objects in natural images–the fully-connected layers encode information about the global geometry of the objects detected in the image, however this can be mitigated by fine-tuning (re-training) the high-level CNN layers, or by employing additional feature pooling and encoding steps such as VLAD encoding. Further, under section 4 (Conclusion), it has been disclosed, data visualization techniques (t-SNE) has been discussed for exploratory analysis of microstructure and processing/properties metadata datasets. Therefore, it is understood the hybrid computing model (CNN) is trained by employing data visualization techniques (t-SNE) for the analysis of microstructure and the property metadata datasets). 
DeCost teaches generating, by the hybrid computing model, comprehensive correlation … generated … the property data; (DeCost discussed under section 3.1 (at last para) in page 13, high-level convolution filters in the CNN are heavily optimized to perform an object recognition task, and provide discriminative abstract representations of objects in natural images–the fully-connected layers encode information about the global geometry of the objects detected in the image, however this can be mitigated by fine-tuning (re-training) the high-level CNN layers, or by employing additional feature pooling and encoding steps such as VLAD encoding. It has been discussed in page 16-17 under section 3.2.1 (at last para), in order to sensibly arrange high-dimensional image representations in a two-dimensional map, t-SNE is a valuable visualization method for microstructural image datasets, and for understanding the efficacy of high-dimensional microstructure representations. It enables quick visual scans to identify related images at large and small scales, captures systematic trends in microstructural morphology, and when coupled with processing metadata can graphically display the microstructure. Further, under section 3.2.2, it has been disclosed, even though a regression model relating microstructural outcomes back to processing variables would be a more relevant model for a microstructure design task, the present dataset has an unbalanced distribution of processing parameters. However, examining these processing parameters by microstructural category still yields quantitative insight into the ability of the computer vision approach to infer processing - microstructure relationships. At the end, processing metadata has been mapped onto the t-SNE map for image representations and explore the systematic trends between structure and processing. Finally, it has been mentioned in the ‘Conclusion’ (in section 4), data visualization techniques (t-SNE) has been discussed for exploratory analysis of microstructure and processing/properties metadata datasets. Therefore, it is understood the hybrid computing model (CNN) is generated by employing data visualization techniques (t-SNE), to understand the comprehensive correlation or relationship between microstructure and the property metadata datasets).
Therefore, Lubbers and DeCost are analogous art because they are related in representing microstructural images by training convolutional neural network (CNN). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lubbers and DeCost before him or her, to modify the training of hybrid computing model (CNN) with microstructural images and processing data of Lubbers to include the tuning/training of CNN model with microstructure and the property data of DeCost. The suggestion/motivation for doing so would have been obvious by DeCost because t-SNE is a valuable visualization method for microstructural image datasets, and for understanding the efficacy of high-dimensional microstructure representations. It enables quick visual scans to identify related images at large and small scales, captures systematic trends in microstructural morphology, and when coupled with processing or property metadata can graphically display the microstructure (DeCost discussed in page 16-17 under section 3.2.1 (at last para)). Therefore, it would have been obvious to combine DeCost with Lubbers to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Lubbers and DeCost teach The method of claim 1, wherein Lubbers teaches the one or more constraint conditions comprise at least one of one or more design objectives, one or more design constraints, one or more boundary conditions. (Lubbers discussed in page 5 under section II (in 2nd para), it has been discussed, the CNN is trained by iteratively tuning the weights and biases so that the network better performs a task. Performance of the network is quantified by a scalar objective function. Commonly, a network is trained by supervised learning, in which the network learns a mapping from inputs to outputs using a database of training examples. In this case, the objective function is a measure of error in the network output summed over all examples of the training set. The objective function is often differentiable and optimized via stochastic gradient descent. In page 10 under section IV B, it has been discussed, a 1-D manifold of images of fixed noise amplitude and scale parameter, with varying angle being reconstructed. For each trial, the scale parameter was fixed to k = 15 and in Fig. 4 (top) shown synthetic microstructures with scale parameter k = 15 and varying noise amplitudes A (Bottom). Further Fig. 6 shown the angle reconstruction error, (in Eq. (10) in page 11), as a function of noise amplitude A, with scale k = 15. Each dataset consists of N images with varying angle θi. The CNN method performs well across a wide range of noise amplitudes A <~ 4.5. Moreover, it has been discussed in page 15-17 under section IV C, where linear regression being formed to model the parameters Ai and ki for each embedding point xi, to quantitatively evaluate the quality of embeddings. Figure 12 shows the Embedding dimension D∗ = 6, embedding projected onto the two dimensions, that best linearly model the noise amplitude and scale parameters. Therefore, Lubbers teaches one or more constraint conditions comprise one or more design objectives, one or more design constraints (e.g. noise amplitude and scale parameters), one or more boundary conditions (e.g. CNN method performs well across a wide range of noise amplitudes A <~ 4.5)).
Regarding claim 3, Lubbers and DeCost teach The method of claim 1, wherein DeCost teaches the plurality of reference images is stored in an image database. (It has been mentioned by the Applicant of the current Application, in the Spec. at para [0036], “training a convolutional neural network (CNN) with a series of reference images using ImageNet dataset. Automatic image understanding can be substantially improved with the use of improved databases (e.g., an ImageNet database)”. DeCost discussed in page 7-8 under section 2.2.3, CNNs extract high-level image features and obtain hierarchical representations of image content. Simple approaches include using the output of the high-level CNN layers as input to a linear SVM, or retraining (fine-tuning) some or all the layers of the pre-trained CNN using a new training set. High-level features being used from the VGG16 CNN architecture, parameterized for object recognition on the ImageNet ILSVRC-2014 dataset, which consists of approximately 1.2 million images representing 1000 object categories. Here, ImageNet dataset (database) has been used for object recognition from CNN architecture (with high-level image features). High-level image features and hierarchical representations of image content being obtained by CNN are considered as plurality of reference images are stored in an image database (e.g. ImageNet).
Regarding claim 4, Lubbers and DeCost teach The method of claim 1, wherein Lubbers teaches the quantitative microstructure data is generated using machining learning comprising a trained convolutional neural network (CNN). (Lubbers discussed in page 3-4, in microstructure analysis, the ability of the CNN texture vector being demonstrated and quantified to extract information from a collection of synthetic texture images. Images in the datasets are generated under different “processing” conditions, i.e. a few generating parameters. The goal is to extract a compact statistical representation of the dataset that captures the relevant statistics associated with the generating parameters. Further, in page 5 under section II (in 2nd para), it has been discussed, the CNN is trained by iteratively tuning the weights and biases so that the network better performs a task. Performance of the network is quantified by a scalar objective function. Commonly, a network is trained by supervised learning, in which the network learns a mapping from inputs to outputs using a database of training examples. The objective function is often differentiable and optimized via stochastic gradient descent. Moreover, it has been discussed in page 10-11 under section IV, Figure 4 illustrates the multi-scale nature of the set {xi} of stochastic texture images and a 1-D manifold of images of fixed noise amplitude and scale parameter being reconstructed with varying angle. The reconstruction quality being quantified, a single additive constant c is optimized and the RMSE has been used to measure the reconstruction quality. FIG. 5 shows the ‘angle reconstructions’ where each dataset contains N = 50 images with varying angles. Therefore, Lubbers teaches a trained convolutional neural network (CNN) and quantitative microstructure data generated by the machine learning methods or algorithm “stochastic gradient descent” (FIG. 5 shown the dataset contains 50 images i.e. generated quantitative microstructure data)).
Regarding claim 5, Lubbers and DeCost teach The method of claim 3, wherein DeCost teaches the plurality of reference images comprises a plurality of natural images and wherein the one or more images of microstructure comprise one or more Scanning Electron Microscope (SEM) microstructure images. (DeCost discussed in page 3 under ‘Introduction’, CNN-based image texture representations with the classic bag of visual words (BoW) representation being used in Ultrahigh Carbon Steel (UHCS) dataset. As microstructure representations, the BoW has the theoretical advantage and while CNNs outperform BoW on typical natural image recognition tasks (e.g. facial recognition, object detection and identification, scene classification). In page 13 under section 3.1 (at last para), it has been discussed, CNN are heavily optimized to perform an object recognition task, and provide discriminative abstract representations of objects in natural images–the fully-connected layers encode information about the global geometry of the objects detected in the image. Further, it has been discussed in page 2 (at 2nd para), Ultrahigh Carbon Steel (UHCS) dataset consists of 961 scanning electron microscopy (SEM) micrographs of Ultrahigh Carbon Steel (UHCS) subjected to a variety of heat treatments and taken at several different magnifications. It has been discussed in page 8 under section 2.2.3, CNNs extract high-level image features and obtain hierarchical representations of image content. High-level features being used from the VGG16 CNN architecture, parameterized for object recognition on the ImageNet ILSVRC-2014 dataset, which consists of approximately 1.2 million images representing 1000 object categories. Because the VGG16 CNN operates on color images, we preprocess each SEM micrograph by replicating the raw grayscale image in each color channel of a new RGB image. Therefore, DeCost teaches the plurality of natural images and one or more Scanning Electron Microscope (SEM) microstructure images).
Regarding claim 6, Lubbers and DeCost teach The method of claim 4, wherein Lubbers teaches the CNN comprises a plurality of feature maps. (Applicant mentioned in the Spec. of the current Application at para [0041], a plurality of feature maps, also known as activation maps. Lubbers disclosed in page 5 (at last para): “CNN is a specific type of artificial neural network which is useful for processing data on a spatial and/or temporal grid. The convolutional layers in CNNs impose strong restrictions on the structure of weights: Each layer consists of a bank of trainable filters (sometimes called kernels) that are convolved with activations from the previous layer. The convolution outputs are called activation maps. This technique of constraining and reusing weights is called weight tying. Note that the convolutional structure preserves spatial locality: The activation maps at each convolutional layer are interpretable as images.” Therefore, Lubbers teaches the CNN comprises activation maps as feature maps).
Regarding claim 8, Lubbers and DeCost teach The method of claim 1, wherein Lubbers teaches The system of claim 1, wherein Lubbers teaches the step of correlating data further comprises fine tuning the trained hybrid computing model with task-specific data. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the typo of claim 8 as ‘The method of claim 1’, depending on independent claim 1. Lubbers discussed in page 5 under section II (in 2nd para), the CNN is trained by iteratively tuning the weights and biases so that the network better performs a task. Performance of the network is quantified by a scalar objective function. Commonly, a network is trained by supervised learning, in which the network learns a mapping from inputs to outputs using a database of training examples. The objective function is often differentiable and optimized via stochastic gradient descent. Moreover, it has been discussed in page 10-11 under section IV, Figure 4 illustrates the multi-scale nature of the set {xi} of stochastic texture images and a 1-D manifold of images of fixed noise amplitude and scale parameter being reconstructed with varying angle. The reconstruction quality being quantified, a single additive constant c is optimized and the RMSE has been used to measure the reconstruction quality. FIG. 5 shows the ‘angle reconstructions’ where each dataset contains N = 50 images with varying angles. Further, it has been mentioned in page 14 under section C, ‘Three- dimensional manifold reconstruction task’, where a dataset of N = 1000 texture images being generated by varying each parameter (angle, scale and noise amplitude) through 10 equally spaced increments. in page 15-17 under section IV C, where linear regression being formed to model the parameters Ai and ki for each embedding point xi, to quantitatively evaluate the quality of embeddings. Figure 12 shows the Embedding dimension D∗ = 6, embedding projected onto the two dimensions, a dataset with N = 1000 images of varying A, k, and θ (3 parameters/constraints). Therefore, Lubbers teaches the trained hybrid computing model, CNN (learned/trained a mapping from inputs to outputs using a database and employed objective function which get differentiated and optimized via ‘stochastic gradient descent’ method/algorithm) further fine-tuned or retrained with task-specific data (when 1-D images of fixed noise amplitude and scale parameter being reconstructed with varying angle and finally a linear regression being formed to model or varying the parameters A, k, and θ and Figure 12 shows the Embedding dimension D∗ = 6, embedding projected onto the two dimensions, a dataset with N = 1000 images, i.e. these are task-specific data)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lubbers and DeCost and further in view of a conference paper “Very deep convolutional networks for large-scale image recognition” by Karen Simonyan et al. (hereinafter Simonyan, IDS provided on 3/7/2019).
Regarding claim 7, Lubbers and DeCost teach The method of claim 4, wherein Lubbers teaches the CNN comprises at least some of one or more convolution layers, one or more ReLU (Rectified Linear Units) layers, one or more max pooling layers, (Lubbers discussed in page 5 (at 1st para), a normalized version of the Visual Geometry Group’s VGG-19 network has been trained to classify natural images. The VGG network is known for its simple architecture and competitive performance. The convolutional kernels each have a 3 × 3 pixel spatial extent. The nonlinear activation function applied after each convolution is a rectifier (ReLU) and the convolutional layers are applied in a series of blocks, and between the blocks, pooling layers are applied in the original network as Max pooling). 
However, Lubbers and DeCost do not explicitly teach CNN comprises … one or more fully connected layers and one or more softmax layers.
Simonyan teaches CNN comprises … one or more fully connected layers and one or more softmax layers. (Simonyan disclosed in page 2 under section 2.1: “A stack of convolutional layers (which has a different depth in different architectures) is followed by three Fully-Connected (FC) layers: the first two have 4096 channels each, the third performs 1000- way ILSVRC classification and thus contains 1000 channels (one for each class). The final layer is the soft-max layer. The configuration of the fully connected layers is the same in all networks.” Simonyan teaches Convolutional networks (ConvNets) comprise three fully connected layers and final layers as softmax layers).
	Therefore, Lubbers, DeCost and Simonyan are analogous art because they are related in recognizing images by training convolutional neural network (CNN). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lubbers, DeCost and Simonyan before him or her, to modify the one or more convolution layers (such as fully connected layers) of Lubbers and DeCost to include the one or more soft-max layers of Simonyan. The suggestion/motivation for doing so would have been obvious by Simonyan because “A stack of convolutional layers (which has a different depth in different architectures) is followed by three Fully-Connected (FC) layers: the first two have 4096 channels each, the third performs 1000- way ILSVRC classification and thus contains 1000 channels (one for each class). The final layer is the soft-max layer.” (Simonyan disclosed in page 2 under section 2.1). Therefore, it would have been obvious to combine Simonyan with Lubbers and DeCost to obtain the invention as specified in the instant claim(s).
Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHARMA et al. (US2017/0032285A1) disclosed a method for classifying a microscopic image includes receiving a training dataset including one microscopic image from a physical object and an associated class definition for the image that is based on a product specification. A machine learning technique including a mathematical function is trained to recognize classes of objects using the labeled data as training or comparison input, and the first microscopic image is used as test input to the machine learning technique to determine the class of the first physical object. The exemplary authentication system may use an n-stage convolutional neural network-based classifier, with convolution layers, and sub-sampling layers that capture low, mid and high-level microscopic variations and features. A supervised learning technique is used, at the microscopic regime, to authenticate objects by classifying the microscopic images extracted from the device. A combination of supervised learning techniques may be used such as, classifying using multi-stage convolutional neural networks by varying the kernels (filters), sub-sampling and pooling layers, here, different architectures (e.g. configuration of stages) may be used to decrease the test error rate.
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.		

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148